Name: Council Regulation (EEC) No 436/80 of 18 February 1980 opening, allocating and providing for the administration of a Community tariff quota for fresh or chilled tomatoes, falling within subheading ex 07.01 M I of the Common Customs Tariff and originating in the African, Caribbean and Pacific States (March/April 1980)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 2 . 80 Official Journal of the European Communities No L 55/19 COUNCIL REGULATION (EEC) No 436/80 of 18 February 1980 opening, allocating and providing for the administration of a Community tariff quota for fresh or chilled tomatoes, falling within subheading ex 07.01 M I of the Common Customs Tariff and originating in the African, Caribbean and Pacific States (March/April 1980) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united in and represented by the Benelux Economic Union, any operation relating to the administration of the shares allocated to that economic union may be carried out by any one of its members , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION: Article 1 1 . For the period 1 March to 30 April 1980, a Community tariff quota of 727 tonnes shall be opened in the Community for fresh or chilled tomatoes, falling within subheading ex 07.01 M I of the Common Customs Tariff and originating in the African , Caribbean and Pacific States. Whereas Article 14 of Council Regulation (EEC) No 435/80 i 1 ) provides for the opening by the Community of a- Community tariff quota of 2 000 tonnes of fresh or chilled tomatoes, falling within subheading ex 07.01 M I of the Common Customs Tariff and originating in the African, Caribbean and Pacific States ; whereas the quota period runs from 15 November to 30 April ; whereas the customs duty applicable to the quota is set at 44 % , with a minimum charge of 0-8 European units of account per 100 kilograms net weight; whereas this Regulation enters into force from 1 March 1980 only ; whereas, therefore, the pro rata temporis clause is applicable to the quota of 727 tonnes should, therefore, be opened for the period in question ; Within this tariff quota, the Common Customs Tariff duty applicable to the products shall be suspended at 44 % with a minimum charge of 0-8 European units of account per 100 kilograms net weight. 2 . The volume of the tariff quota referred to in paragraph 1 shall constitute a reserve. 3 . If the need should arise for the products in question in a Member State, the latter shall draw an appropriate share from the reserve, providing that the size of the reserve so permits. 4. The shares drawn pursuant to paragraph 3 shall be valid until 30 April 1980 . Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States, until the quota has been used up : whereas, however, since the tariff quota involved is of a relatively low volume and the period of application is very short, it seems possible to allocate the whole quota volume to the Community reserve and to provide for the possibility that those Member States in which needs might arise should draw appropriate quantities from the reserve; whereas the shares thus drawn from the reserve must be valid until the end of the quota period ; whereas this method of management requires close cooperation between the Member States and the Commission ; whereas the latter must, in particular, be able to monitor the rate at which the quota is used up and inform the Member States thereof; Article 2 1 . The Member States shall take all measures necessary to ensure that shares drawn pursuant to Article 1 are opened in such a way that changes may be made without interruption against their accumulated shares of the Community quota.(') See page 4 of this Official Journal . No L 55/20 Official Journal of the European Communities 28 . 2 . 80 2 . Member States shall ensure that importers of the said products established in their territory have free access to the shares allocated to them. 3 . The Member States shall charge imports of the said goods against their shares as and when the goods are entered with customs authorities for free circulation. Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against their shares. Article 4 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 March 1980. 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1980. For the Council The President G. MARCORA